COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOE RUBIO,                                    §               No. 08-18-00006-CR

                       Appellant,               §                 Appeal from the

  v.                                            §           Criminal District Court No. 1

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20120D02166)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until May 25, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 25, 2019.

       IT IS SO ORDERED this 10th day of April, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.